The petition by the state of Connecticut for certification for appeal from the Appellate Court, 64 Conn. App. 495 (AC 19910), is granted, limited to the following issues:
“1. Was the Appellate Court correct in refusing to incorporate the inquiry of Lozada v. Deeds, 498 U.S. 430, 432, 111 S. Ct. 860, 112 L. Ed. 2d 956 (1991), into the abuse of discretion standard of review of denials of state requests for permission to appeal?
“2. If not, was the Appellate Court nevertheless correct in dismissing the state’s appeal?”